Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments filed 01/27/2022 have been acknowledged. Applicant’s cancellation of claim 11 renders moot the object to this claim set forth in the Non-Final Office Action mailed 09/27/2021. 
Claims 10 and 11 have been cancelled. 
Claims 1 and 12 have been amended. 
Claim Objections
Claim 13 is objected to because of the following informalities:  In the specification, AG-SEED is disclosed as SEQ ID NO: 9 and GA-SEED is disclosed as SEQ ID NO: 10, respectively (see Page 7 of Specification). However, there are no SEQ ID NOs recited in the claim for AG-SEED and GA-SEED. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 


Written Description
Claims 1-9, 12, 13-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that due to the involvement of c-MET in tumorigenesis and metastasis, several HGF and c-MET directed antibodies have been developed. HGF- neutralizing antibodies, however, only target the ligand and are therefore inefficient in cancer with constitutive c-MET activation.25 Adverse events of the c-MET targeting antibodies known in the prior art, e.g. onartuzumab, include mainly edema and thrombotic events associated with the blockade of the c-MET/HGF axis regulating epithelial integrity and wound healing. Thus, artisans would be motivated to expand the repertoire of high affinity anti-c-MET antibodies for use in the treatment of cancer which overcome limitations of anti-cMET antibodies available in the prior art (see Background of Invention). To this end, Applicant developed anti-cMET antibodies that were assessed for HGF competition, inhibition of cMET signaling, and cytoxicity (see Working 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001, of record). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose amino acid sequences for the genus of kinetic variants and humanized versions of the antibodies recited in claim 1 having the functional property of binding to human cMET with a binding affinity of at least 10-8M and capable of inhibiting cMet signaling or binding of cMet to HGF. Although the specification states that one or more amino acid mutations disclosed on pages 15-16 can be made in the claimed anti-c-MET antibodies to generate kinetic variants, artisans would not be able to readily which combination of amino acid mutations and how many can be made in the VH and VL chains of the claimed anti-c-MET antibodies to generate kinetic variants still capable of binding to human c-MET. Further the humanization of antibodies typically involves grafting the complementarity determining regions (CDRs) of a murine mAb onto homologous human antibody variable region, which can often decrease the binding affinity because some framework residues directly contact with the antigen or support the conformation of the CDR loops (Kim et al, see entire document, in particular Abstract and Para. 1 of the Introduction) (Kim, Jin Hong, and Hyo Jeong Hong. Methods in molecular biology (Clifton, N.J.) vol. 907 (2012): 237-45. doi:10.1007/978-1-61779-974-7_13). Thus, without further guidance provided in the 
While the kinetic variants or humanized versions of the anti-c-MET antibodies of the claimed invention are intended to bind to human cMET, artisans would not be able to envision the complete structure of an antibody in terms of which of the twenty naturally occurring amino acids exists in the amino acid sequences of the claimed structures based on the recited antigen alone, specific epitopes of the antigen (e.g. SEMA domain, IPT domains, N375S variant), or binding affinity. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. Further, as illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Additionally, as presently written the anti-cMET Fab or scFv fragments present in the heterodimeric immunoglobulin molecule of claim 13 are not represented as paired VH/VL domains and encompass antigen-binding fragments that can have, for example, two VH chains or two VL chains. Since both the VH and VL chains contribute to antigen-binding in conventional antibodies, Fab or scFv fragments having only VH chains or VL chains are not expected to bind to antigen, and Applicant has not provided any working example wherein, for example, a Fab or 
Therefore, the claimed genus of kinetic variants and humanized versions of the claimed anti-c-MET antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the kinetic and humanized variants and the function of binding to human cMET and inhibiting cMET signaling, except for kinetic and humanized variants thereof which are defined by complete amino acid sequences. Similarly, there is no correlation between the structure of the heterodimeric immunoglobulin molecules as presently claimed and the function of binding to human cMET except for immunoglobulin molecules having paired VH/VL chains. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-cMET kinetic or humanized variants as well as heterodimeric immunoglobulin molecules at the time the instant application was filed. 

Enablement
Claims 1-9, 12, 13-16, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-cMET antibodies having both a variable heavy chain and light chain, or six CDRs, does not reasonably provide enablement for anti-cMET antibodies having only a VH chain or only a VL chain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
-8M. 	
The specification teaches that applicant developed anti-cMET antibodies having Kd binding affinities in range from 10-11 M to about 10-8 M that were assessed for HGF competition, inhibition of cMET signaling, and cytoxicity (see Working Examples and Figures). 
The specification does not specifically teach kinetic variants or humanized versions of the anti-c-MET having the functional property of binding to human cMET with a binding affinity at least 10-8M commensurate in scope of claim 1.  
The prior art teaches that humanized antibodies are constructed by grafting the complementarity determining regions (CDRs) of a murine mAb onto homologous human antibody variable region. CDR grafting, however, often decreases the binding affinity because some framework residues directly contact with the antigen or support the conformation of the CDR loops. Thus, murine framework residues that influence antigen--binding activity must be retained in humanized antibodies (Kim et al, see entire document, in particular, Abstract and Para. 1 of Introduction)(Kim, Jin Hong, and Hyo Jeong Hong. Methods in molecular biology (Clifton, N.J.) vol. 907 (2012): 237-45. doi:10.1007/978-1-61779-974-7_13). While skilled artisans are capable of humanizing antibodies, without further guidance provided in the specification, it is unclear which and how many amino acid mutations can be made in a given VH and VL chain pair of a claimed anti-c-MET antibody such that the ability to bind to human c-MET is retained. Similarly, although the specification states that one or more amino acid mutations disclosed on pages 15-16 can be made in the claimed anti-c-MET antibodies to generate kinetic variants, it is unclear if the number and type of mutations that can be made in the VH and VL chains of the anti-c-MET antibodies negatively impacts binding affinity for human c-MET. Further, there is no data 
Additionally, the anti-cMET Fab or scFv fragment present in the heterodimeric immunoglobulin molecule of claim 13 does not have paired VH/VL domains. As presently written, the anti-cMET Fab or scFv fragment can have two VH chains or two VL chains. Since both the VH and VL chains contribute to antigen-binding in conventional antibodies, however, the anti-cMET Fab or scFv fragments having only VH chains or VL chains are not expected to bind to cMET antigen.  Additionally, no working example has been provided by applicant demonstrating that an isolated VH, in the absence of its paired VL, or vice versa as encompassed by the instant claims has the ability to bind cMET.  
It should be further noted that with respect to binding affinities of the claimed anti-human cMET antibodies, the smaller the KD value, the greater the binding affinity of the antibody for its target. Thus, the larger the KD value, the more weakly the antigen and antibody are attracted to and bind to one another. 
 Therefore, while the specification is enabling for the use of a fully defined anti-cMET antibody and heterodimeric immunoglobulin proteins thereof comprising paired VH/VL chains for treating cancer in a subject, it does not enable one of ordinary skill in the art to make or use the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “first member”, “said second member”, “first chain”, “second chain”, "first engineered immunoglobulin", and “second engineered immunoglobulin” in lines 7, 8, 9, 10, 13 and 17.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if the anti-cMET scFv or Fab fragment is fused to the Fc domain as presently written. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rhiel et al (Rhiel, Laura, et al. "REAL-Select: full-length antibody display and library screening by surface capture on yeast cells." PloS one 9.12 (2014): e114887, of record), hereinafter Rhiel. 
Rhiel teaches the REAL-Select approach for the non-covalent display of IgG-molecules on the surface of yeast cells for the purpose of antibody engineering and selection. Specifically, BJ5464 cells were transformed with heavy and light chain plasmids encoding the anti-cMet antibody B10 (analyzed with KD 40 nM or 4.0 x 10-8 M) (see Table 1, Materials and Methods, and IgG Capture section). The anti-c-MET antibody comprising a VH and VL chain of SEQ ID NO: 1 and 2, respectively is B10, and per the independent claim B10 has a binding affinity of at least 10-8M. 
Thus, Rhiel meets the limitations of claims 1 and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rhiel, as applied to claims 1 and 9 above, in view of (Rader, Christoph. Current protocols in protein science 55.1 (2009): 6-9, of record), 
The teachings of Rhiel have been discussed above and differ from the instantly claimed invention in that the anti-cMET antibody or antigen-binding fragment being a Fab or F(ab’)2
However, Rader teaches that Fab and F(ab’)2, which permits bivalent antigen binding, can be advantageous in situations that require faster clearance, higher tissue penetration capability, absence of Fc-mediated effector functions (such as CDC,ADCC, and phagocytosis), and lower immunogenicity (see entire document, in particular, “Enzymatic Generation of Fabs” on Page 6.9.3 and “Fab in Clinical Applications” sections). 
 It would have been obvious to one of ordinary skill in the art to modify the anti-cMET antibody disclosed by Rhiel such that it is a Fab or F(ab’)2 fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of faster clearance, high tissue penetration, absence of Fc-mediated effector functions, and lower immunogenicity. Therefore, one of ordinary skill in the art would expect that an anti-cMET antibody that is a Fab F(ab’)2 fragment can more effectively treat a disease or disorder such as cancer in a subject. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rhiel, as applied to claims 1 and 9 above, in view of Monnier et al, (Monnier, Philippe P., Robin J. Vigouroux, and Nardos G. Tassew Antibodies 2.2 (2013): 193-208, of record), hereinafter Monnier. 
The teachings of Rhiel have been discussed above and differ from the instantly claimed invention in that the anti-cMET antibody or antigen-binding fragment being a scFv is not taught. 
However, Monnier teaches that scFv fragments retain the binding specificity of the parent antibody and offer several advantages compared to full-length mAbs, including having improved pharmacokinetic properties, such as better tissue penetration and rapid blood clearance, which may be beneficial in radiotherapy and diagnostic applications. For example, scFv fragments can penetrate more rapidly into tumors compared to an intact antibody. 
It would have been obvious to one of ordinary skill in the art to modify the anti-cMET antibody disclosed by Rhiel such that it is a scFv fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of improved pharmacokinetics, including tissue penetration and rapid blood clearance that can be beneficial in the treatment of cancer compared to intact antibodies. Therefore, one of ordinary skill in the art would expect that an anti-cMET antibody that is a scFv fragment can more effectively treat cancer in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9, 12-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11235063B2. Although the claims at issue are not identical, they are not patentably distinct from each other because issued claims are issued claims either anticipate or are obvious variants of the instant claims.  
	The issued patent recites a heterodimeric bispecific immunoglobulin molecule, comprising Fab or scFv fragment, which specifically binds to EGFR and a second Fab or scFv fragment which specifically binds to c-MET,  an antibody hinge region, an antibody CH2 domain and an antibody CH3 domain comprising a hybrid protein-protein interaction interface domain wherein each of said interaction interface domain is formed by an amino acid segment of the CH3 domain of a first member and an amino acid segment of the CH3 domain of a second member, wherein said protein-protein interface domain of the first chain is interacting with the protein-protein-interface of the second chain by homodimerization of a corresponding amino acid segment of the same member of an immunoglobulin superfamily within said interaction domains,  wherein a first or second engineered immunoglobulin chain has a AG-SEED or GA-SEED polypeptide sequence. The c-MET Fab or scFv fragment has a VH chain comprising the amino acid sequence of SEQ ID NO: 18, 30, 32, and 34, corresponding to SEQ ID NOs: 2, 4, 6, and 8, respectively, of the instant claims; and a VL chain comprising the amino acid sequence of SEQ ID NO: 17, 31, or 33, corresponding to SEQ ID NOs: 1, 5, and 7, respectively, of the instant claims (issued claims 1, 2, and 3). Per the instant claims, the minimal structure required for the anti-cMET antibody to bind to human cMET with an affinity of 10-8 M is one of the VL/VH chain pairs recited in instant claim 11. Additionally, the anti-cMET antibody having the VL chain of SEQ ID NO: 5 and a VH chain of SEQ ID NO: 6 (corresponding to SEQ ID NOs: 31 and 32 of the issued claims) is the B10v5 clone, which binds to the SEMA domain and inhibits cMET signaling as well as HGF binding by 50% at 0.9 x 10-9 M -8 M; bind to SEMA and/or IPT domains of human cMET; inhibit cMET signaling; and inhibit HGF binding to MET-ECD. The heterodimeric bispecific immunoglobulin molecule can be of the IgG isotype (issued claim 4) and further coupled to a dye, radioisotope, or cytotoxin (issued claim 25) (i.e. a diagnostic or therapeutic agent). It should be further noted that the anti-cMET Fab or scFv fragments of the heterodimeric bispecific immunoglobulin molecule would necessarily have to be isolated and purified/enriched. 
	Thus, the issued patent meets the limitations of the instant claims. 
	
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11235063B2, as applied to claims 1-6, 8-9, 12-15, and 18 above, in view of Rader (Rader, Christoph. Current protocols in protein science 55.1 (2009): 6-9, of record). 
The teachings of the issued patent have been discussed above and differ from the instantly claimed invention in that the anti-cMET antibody or antigen-binding fragment being a F(ab’)2  fragment is not taught. 
However, Rader teaches that F(ab’)2 permits bivalent antigen binding can be advantageous in situations that require faster clearance, higher tissue penetration capability, absence of Fc-
 It would have been obvious to one of ordinary skill in the art to modify the heterodimeric immunoglobulin disclosed by the issued patent such that the anti-cMET antibody is a F(ab’)2 fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of faster clearance, high tissue penetration, absence of Fc-mediated effector functions, and lower immunogenicity. Therefore, one of ordinary skill in the art would expect that an anti-cMET antibody that is F(ab’)2 fragment can more effectively treat a disease or disorder such as cancer in a subject. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11235063B2, as applied to claims 1-6, 8-9, 12-15, and 18 above, in view of Liu et al, (Liu, Scot D et al. Cancer immunology research vol. 3,2 (2015): 173-83. doi:10.1158/2326-6066.CIR-14-0125, of record), hereinafter, Liu. 
	The teachings of the issued patent have been discussed above and differ from the claimed invention in that the heterodimeric immunoglobulin molecule being afucosylated is not taught. 
	However, Liu teaches that antibody-dependent cellular cytotoxicity (ADCC) is a key mechanism by which therapeutic antibodies mediate their antitumor effects, and the absence of fucose on the heavy chain of the antibody increases the affinity between the antibody and FcγRIIIa, resulting in increased in vitro and in vivo ADCC compared with the fucosylated form (see entire document, in particular, Abstract). 
.   

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims either anticipate or are obvious variants of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites an antibody or antigen-binding fragment thereof that binds to c-MET, comprising a VL chain of SEQ ID NO: 33 corresponding to SEQ ID NO: 1 of the instant claims and a VH chain of SEQ ID NO: 34 corresponding to SEQ ID NO: 2 of the instant claims (co-pending claim 35), wherein the antibody or antigen binding fragment thereof is an immunoglobulin molecule comprising a Fab or scFv fragment (co-pending claim 36), and binds c-MET with a Kd of at least 5 x 10-8 M (co-pending claim 37). The anti-c-MET antibody or antigen-binding fragment thereof alternatively comprises a VL chain of SEQ ID NO: 31 corresponding to SEQ ID NO: 5 of the instant claims and a VH chain of SEQ ID NO: 32 corresponding to SEQ ID NO: 6 of the instant claims. Per the instant claims, the minimal structure -8 M is one of the VL/VH chain pairs recited in instant claim 1. Additionally, the anti-cMET antibody having the VL chain of SEQ ID NO: 5 and a VH chain of SEQ ID NO: 6 (corresponding to SEQ ID NOs: 31 and 32 of the co-pending claims) is the B10v5 clone, which binds to the SEMA domain and inhibits cMET signaling as well as HGF binding by 50% at 0.9 x 10-9 M per Page 7 and Figures 1, 2, 6, and Examples of the instant application. Similarly, the anti-CMET antibody clone B10 having a VH/VL pair of SEQ ID NOs: 1 and 2 (corresponding to SEQ ID NOs: 17 and 18 of the co-pending claims) appears to bind to both SEMA domain and IPT-1 domain as well as inhibit cMET signaling per Page 7 and Figures 1 and 6 of instant specification. Thus, the anti-cMET antibodies and antigen-binding fragments thereof would necessarily be capable of binding to human cMET with an affinity of 10-8 M; bind to SEMA and/or IPT domains of human cMET; inhibit cMET signaling; and inhibit HGF binding to MET-ECD.
Thus, the co-pending claims meet the limitations of the instant claim. 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572, as applied to claims 1-6 and 8 above, in view of over Rader (Rader, Christoph. Current protocols in protein science 55.1 (2009): 6-9, of record). 
The teachings of the issued patent have been discussed above and differ from the instantly claimed invention in that the anti-cMET antibody or antigen-binding fragment being a F(ab’)2  fragment is not taught. 
However, Rader teaches that F(ab’)2 permits bivalent antigen binding can be advantageous in situations that require faster clearance, higher tissue penetration capability, absence of Fc-
 It would have been obvious to one of ordinary skill in the art to modify the heterodimeric immunoglobulin disclosed by the issued patent such that the anti-cMET antibody is a F(ab’)2 fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of faster clearance, high tissue penetration, absence of Fc-mediated effector functions, and lower immunogenicity. Therefore, one of ordinary skill in the art would expect that an anti-cMET antibody that is F(ab’)2 fragment can more effectively treat a disease or disorder such as cancer in a subject. 

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572, as applied to claims 1-6 and 8 above, in view of Buss et al (Buss, Nicholas APS, et al. Current opinion in pharmacology 12.5 (2012): 615-622), hereinafter Buss.
The teachings of the issued patent claims are discussed above and differ from the instantly claimed invention in that it is not taught that the anti-c-MET antibody or antigen-binding fragment thereof of the co-pending claims is an IgG type antibody.  
However, Buss teaches that therapeutic monoclonal antibodies are typically of the gamma immunoglobulin (or IgG) isotype because IgG possess a long serum half-life due to pH-dependent Ab recycling via the neonatal Fc receptor (FcRn) (see entire document). Further, different IgG isotypes can be selected based on desired effector function. For example, IgG1 is often the preferred isotype due to its ability to elicit effector function and high intrinsic stability whereas if 
It would have been obvious to one of ordinary skill in the art would to modify the anti-c-MET antibody or antigen-binding fragment such that it is an IgG type antibody. One of ordinary skill in the art would have been motivated to make such a modification since the IgG isotypes are commonly used in therapeutic antibody formats because IgG possess a long serum half-life due to pH-dependent Ab recycling via the neonatal Fc receptor (FcRn). Further, different IgG isotypes can be selected based on desired effector function.  Therefore, one of ordinary skill in the art would expect that the anti-c-MET antibody or antigen-binding fragment that is an IgG type antibody can more effectively treat a disorder such as cancer in a subject.

Claims 12 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572, as applied to claims 1-6 and 8 above, in view of Sievers et al (Sievers, Eric L., and Peter D. Senter. Annual review of medicine 64 (2013)), hereinafter Sievers.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that it is not taught that the anti-c-MET antibody or antigen-binding fragment thereof is conjugated to a diagnostic or therapeutic agent, wherein the therapeutic agent is a cytotoxin.
However, Sievers teaches that clinically useful, monoclonal antibodies selectively recognize antigens that are preferentially expressed on or near tumor cells and exert their cytotoxic effects through mechanisms such as cell signaling, antibody-dependent cellular cytotoxicity, antibody-dependent cellular phagocytosis, and complement-dependent cytotoxicity Yet, the 
It would have been obvious to one of ordinary skill in the art to conjugate a therapeutic agent such as a cytotoxic drug to the anti-c-MET antibodies or antigen-binding fragments of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to improve the clinical efficacy of the anti-c-MET antibody or antigen-binding fragment thereof and to safely deliver cytotoxic agents to specific targets. Therefore, one of ordinary skill in the art would expect that conjugating a therapeutic agent such as a cytotoxic drug to the anti-c-Met antibodies or antigen-binding fragments thereof of the co-pending claims would improve the efficacy of the antibodies in the treatment of a disorder such as cancer.    

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572, as applied to claims 1-6 and 8 above, in view of Muda et al (Muda, Marco et al. Protein engineering, design & selection : PEDS vol. 24,5 (2011): 447-54. doi:10.1093/protein/gzq123), hereinafter Muda. 
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that a heterodimeric immunoglobulin molecule comprising the a first and/or second anti-c-MET Fab or scFv fragment, wherein the first engineered immunoglobulin comprises a GA-SEED and the second engineered immunoglobulin comprises a AG-SEED is not taught.

It would have been obvious to one of ordinary skill in the art to use the SEED platform to generate heterodimeric immunoglobulin molecules comprising a first and/or second anti-c-MET Fab or scFv fragment of the co-pending claims fused to AG-SEED or GA-SEED. One of ordinary skill in the art would have been motivated to do so since the SEED platform is effective at maintaining antibody-like characteristics, while generating heterodimeric Fc-analog proteins that expand the potential therapeutic applications of natural antibodies. Therefore, one of ordinary skill in the art would expect that heterodimeric immunoglobulin molecules comprising a first and/or second anti-c-MET Fab or scFv fragment of the co-pending claims, wherein the first engineered immunoglobulin comprises a GA-SEED and the second engineered immunoglobulin comprises a AG-SEED, can improve the clinical efficacy of the anti-c-MET antibodies of the co-pending claims as well as expand their therapeutic applications. 

Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572 in view of Muda, as applied to claims 1-6, 8, and 13 above, and further in view of Sievers et al (Sievers, Eric L., and Peter D. Senter. Annual review of medicine 64 (2013)), hereinafter Sievers.
The teachings of the co-pending claims are discussed above and differ from the instantly claimed invention in that it is not taught that the heterodimeric immunoglobulin molecules comprising anti-c-MET Fab or scFv fragment is conjugated to a diagnostic or therapeutic agent, wherein the therapeutic agent is a cytotoxin.  
However, Sievers teaches that clinically useful, monoclonal antibodies selectively recognize antigens that are preferentially expressed on or near tumor cells and exert their cytotoxic effects through mechanisms such as cell signaling, antibody-dependent cellular cytotoxicity, antibody-dependent cellular phagocytosis, and complement-dependent cytotoxicity Yet, the majority of these monoclonal antibodies are used in combination with chemotherapy, and many others have limited clinical activity. One approach by which the activities of these monoclonal Abs have been enhanced is through conjugation with cytotoxic drugs, generating antibody-drug conjugates (ADCs) capable of antigen-specific delivery of highly potent cytotoxic drugs to tumor cells (see entire document, in particular, Abstract and Introduction). 
It would have been obvious to one of ordinary skill in the art to conjugate a therapeutic agent such as a cytotoxic drug to a heterodimeric immunoglobulin molecule comprising the anti-c-MET Fab or scFv fragments of the co-pending claims. One of ordinary skill in the art would have been motivated to do so in order to improve the clinical efficacy of the heterodimeric immunoglobulin molecule and to safely deliver cytotoxic agents to specific targets. Therefore, one of ordinary skill in the art would expect that conjugating a therapeutic agent such as a cytotoxic 

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35 - 45 of copending Application No. 17/644,572 in view of Muda and Sievers, as applied to claims 1-6, 8, 13, 14, and 15 above, and further in view of Liu et al, (Liu, Scot D et al. Cancer immunology research vol. 3,2 (2015): 173-83. doi:10.1158/2326-6066.CIR-14-0125, of record), hereinafter, Liu. 
	The teachings of the issued patent have been discussed above and differ from the claimed invention in that the heterodimeric immunoglobulin molecule being afucosylated is not taught. 
	However, Liu teaches that antibody-dependent cellular cytotoxicity (ADCC) is a key mechanism by which therapeutic antibodies mediate their antitumor effects, and the absence of fucose on the heavy chain of the antibody increases the affinity between the antibody and FcγRIIIa, resulting in increased in vitro and in vivo ADCC compared with the fucosylated form (see entire document, in particular, Abstract). 
	It would have been obvious to one of ordinary skill in the art to modify the heterodimeric immunoglobulin molecule recited by the issued patent such that it is afucosylated. One of ordinary skill in the art would be motivated to make such a modification in order to increase the affinity of antibody for activating Fc gamma receptors and, in turn, ADCC activity in order to kill tumor cells. Therefore, one of ordinary skill in the art would expect that an afucosylated heterodimeric immunoglobulin molecule that targets cMet can more effectively treat a disease or disorder such as cancer in a subject.   

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
With respect to the rejections made under 35 U.S.C. 112(a) written description, Applicant argues that the amendments to claim 1 provide specific structural definition for the heavy and light chains of the claimed anti-c-MET antibodies and thus satisfy the written description requirement (see Page 6 of Remarks). In response to Applicant’s arguments, the amended claims recite “kinetic variants or humanized versions” of the recited anti-CD47 antibodies and are thus not limited to antibodies having defined amino acid sequences. 
With respect to the rejection made under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Rhiel et al., Applicant argues that, with the current amendments to the claims, the antibody B10 disclosed by Rhiel now falls outside the scope of the claims as the claims require that the antibodies bind human c-MET with an affinity of at least 10-8 M. In response to Applicant’s arguments, Rhiel et al. discloses an antibody comprising VL and VH chains of SEQ ID NOs: 1 and 2, and per independent claim 1, an anti-CD47 antibody having a VL and VH chain of SEQ ID Nos:1 and 2, respectively, will necessarily have the recited binding affinity of at least 10-8 M since the antibody disclosed in the prior art and in the instant claims have the same structure.  Applicant is remined that per MPEP 2112, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches an anti-CD47 antibody having an identical chemical structure to that which is recited in the instant claims, then 
With respect to the rejections made under Non-Statutory Double Patenting over the ‘555 issued patent, Applicant argues that the claims of the instant application are directed to only antibodies or antigen-binding fragments thereof which bind to human c-MET with an affinity of at least 10-8 M, wherein those antibodies comprise specifically defined heavy and light chain amino acid sequences. Thus, Applicant states, one skilled in the art would have no reason to arrive at the specific claim scope based on the issued claims of the ‘555 application. In response to Applicant’s arguments, and as stated above in the rejection, the issued patent recites heterodimeric immunoglobulin molecules comprising anti-EGFR and anti-c-MET antibodies having the VH and VL chains recited in the instant claims. Thus, the heterodimeric molecules of the issued claims are species of and thus anticipate the anti-c-MET antibodies and heterodimeric fusion proteins recited in the instant claims.
Conclusion
No claims are allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644